Citation Nr: 0737592	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  Service in Vietnam and award of the Air Medal is 
evidenced of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's August 2003 
claim.  The veteran disagreed and timely appealed.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
veteran currently has bilateral hearing loss and tinnitus.

2.  The veteran was exposed to excessive levels of noise 
during service.

3.  The medical evidence of record indicates that no nexus 
exists between the veteran's service and his current hearing 
loss and tinnitus.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hearing loss is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Entitlement to service connection for tinnitus is not 
warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from hearing 
loss and tinnitus which was caused by exposure to excessive 
noise while he served as a helicopter door gunner during his 
active duty service.

Because these two issues involve the application of similar 
law to virtually identical facts, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issues on 
appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a September 2003 VCAA letter that 
the evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See page 6.

The veteran was informed in the September 2003 VCAA letter of 
VA's duty to assist him in the development of his claim, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
VCAA letter specifically informed the veteran that if he 
wished for VA to obtain private medical records on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  

The September letter also informed the veteran of typical 
evidence that could be used to support his claim and was told 
that he should send any evidence or information that 
supported his claim to VA or let them know about it.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability, are not at issue.  The 
veteran's claim was denied based on element (3) relationship 
of such disability to the veteran's service.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Moreover, because the RO denied service connection 
to the veteran's claims, the lack of notice of elements (4) 
and (5) has no prejudicial effect on the veteran's claim.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained the 
records of April 2003 and January 2004 VA audiological 
examinations pertaining to his claim.  Importantly, neither 
the veteran nor his representative has identified any 
additional information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law; no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that the veteran stated in his 
January 2005 VA Form 9 that he did not request a hearing 
before a Veterans Law Judge.  The Board further notes that 
the veteran has been ably represented by a service 
organization and that his representative submitted a formal 
brief in support of the veteran's claim as recently as 
October 2007.

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant Law and Regulations

Service connection -- generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See  38 U.S.C.A. § 7104(a) 
(West 2002). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to the loud noise 
made by the firing of small arms and machine guns as a 
helicopter door gunner during service, and that such noise 
exposure caused his current hearing loss and tinnitus 
conditions.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



With respect to element (1), current disability, the April 
2003 VA audiological examination report includes the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
30
LEFT
20
25
25
30
30

The April 2003 examiner also reported the veteran's speech 
recognition scores as 94% for the right ear and 92% for the 
left ear.   

A January 2004 VA examiner determined the veteran's speech 
recognition scores as 96% for the right ear and 88% for the 
left ear.  

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Thus, the criteria of a hearing loss has been met in this 
case.

The January 2004 examiner also noted that the veteran 
reported the symptoms of tinnitus.  The Board will accept for 
the purposes of this decision that tinnitus exists.

Element (1) has accordingly been satisfied.

With regard to element (2), in-service disease and injury,  
the Board will separately address disease and injury.  

With regard to disease, the Board notes that the veteran's 
service medical records show the results of several hearing 
tests.  In a September 1967 flight crew physical, the 
veteran's hearing acuity was reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
0
0
5
10
10

In an April 1968 physical, approximately 4 months after the 
veteran was in Vietnam, the veteran's hearing acuity was 
reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
5
5
10
15

The Board observes that neither test indicates the veteran's 
hearing loss levels approximated the criteria required under 
38 C.F.R. § 3.385 for a hearing loss disability.  The veteran 
had normal hearing results based upon a "whisper test" on 
separation from active duty.  

There is no indication of tinnitus in the service medical 
records.

With respect to in-service injury, the veteran's Army 
personnel records indicate the veteran served as a door 
gunner in a helicopter in Vietnam for approximately one year, 
from January 1968 to January 1969.  The Board finds that 
combat presumption applies, and this presumption supports a 
conclusion that the veteran was exposed to excessive noise 
during service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  

The Board finds that element (2) is therefore satisfied as to 
in-service injury.  There is, however, no evidence of 
disease, that is to say hearing loss or tinnitus, in service, 
and no evidence of hearing loss to a compensable degree 
within the one year period after service, i.e., by August 
1971.  Indeed, it appears that hearing loss was initially 
diagnosed during the April 2003 VA audiology examination.

With regard to element (3), medical evidence of a nexus 
between the veteran's current hearing loss and tinnitus and 
his exposure to excessive noise during service, the evidence 
is limited to a January 2004 VA medical examiner's opinion 
that there is no such nexus.  The examiner specifically found 
that the veteran's service medical records show "normal 
auditory thresholds at entrance and separation," and that 
"[T]herefore it is not likely hearing loss or tinnitus 
resulted from acoustic trauma during military service."  
This opinion appears to be congruent with the evidence of 
record, which as described above shows no significant hearing 
loss, or tinnitus, in service or for many years thereafter.  
There is no competent medical evidence to the contrary.  

The veteran's representative argued in support of the 
veteran's claim that the January 2004 VA examiner was in 
error in concluding that the veteran's service medical showed 
"normal auditory thresholds at entrance and separation."  
He contended that the examiner's statement could not be 
supported by the results of whisper tests which "can neither 
prove nor disprove normal hearing."  The Board finds this 
argument to be unpersuasive.  The evidence as a whole shows 
no hearing loss, or tinnitus, in service or for decades 
thereafter.   To the extent that the representative is 
inviting the Board to draw a conclusion from the whisper 
test, the only conclusion to be drawn is that the veteran's 
hearing was normal on separation.  The Board can hardly draw 
the opposite conclusion, i.e., that the veteran's hearing was 
not within normal limits, based on the mere fact that more 
accurate audiological testing was not performed.  Moreover, 
as has been discussed above, 
the body of evidence as a whole indicates that hearing loss 
and tinnitus were not present until over thirty years after 
service.

In that connection, the Board observes that the veteran filed 
claims for VA benefits starting in March 1990, but he did not 
mention hearing loss or tinnitus until his current claim in 
August 2002.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].   

The Board also notes that the veteran submitted lay evidence 
to support his contention that his current condition was 
caused by the in-service exposure to noise he endured.  Both 
the veteran's mother and D.A. observed that the veteran's 
hearing, in their opinion, was worse after he returned home 
from Vietnam than it was before he left for Vietnam.  While 
both D.A. and the veteran's mother can provide evidence of 
what they observed, their observations can not be used to 
support a medical conclusion that a particular event or 
events caused the veteran's hearing loss or tinnitus.  
Similarly, the veteran's contention that his hearing loss was 
caused by noise exposure during service is not competent 
evidence to prove such was the case.  Indeed, the Court has 
held that competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  There is no 
evidence of record indicating that the veteran, his mother or 
D.A. have medical expertise sufficient to render a medical 
opinion, and thus, their contentions regarding the etiology 
of the veteran's hearing loss or tinnitus are not probative.

To some extent, the veteran appears to be contending that he 
has had hearing loss and tinnitus continually since service.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2007).  
However, as has been discussed above the objective medical 
evidence of record establishes the onset of hearing loss and 
tinnitus over three decades after service. Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. at 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  See also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider a veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  Continuity of symptomatology is therefore not 
demonstrated.  

In sum, the Board finds that Hickson element (3) is not met 
and the claim fails on that basis.  The benefits sought on 
appeal are therefore denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


